Grice, Presiding Justice.
This appeal is from the denial of the appellants’ motion for summary judgment involving foreclosure of a security deed. It was certified for immediate review.
The appellee, the grantor in the security deed, sought cancellation of the foreclosure deed and reformation of certain documents, or in the alternative, recovery of the excess from the foreclosure sale over the indebtedness on the security deed..
Argued October 11, 1972
Decided November 9, 1972.
William E. Otwell, for appellants.
G. Robert Howard, for appellee.
From an examination of the record we find that there were genuine issues of material fact, including whether there was any such excess and whether there was an agreement not to foreclose, and that therefore the appellants were not entitled to a judgment as a matter of law.
In this situation the trial court properly denied the motion.

Judgment affirmed.


All the Justices concur.